Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed on 11/11/2021. Claims 1-24 are pending in the application and have been examined. Claims 4-5, 17 and 19 have been amended. Claims 21-24 have been added.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments, see pages 8-15, filed on 11/11/2021, with respect to the rejection(s) of claims 1-24 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Examiner’s Amendment
         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s representative, Mr. Raymond Y. Mah (Reg. No. 41,426), on 12/16/2021.


1. (Currently Amended) A method of obtaining diagnostic test results in respect of network elements in a network, the diagnostic test results being obtained from probes in a population of probes, each probe being associated with a network element, the method comprising: 
receiving a first-stage set of probe reports comprising, in respect of each of a plurality of probes in an initial subset of the population of probes, a test result and metadata, each test result indicating a state of or state in respect of the network element associated with a probe; 
identifying, in dependence on the test results received in respect of [[a]] the plurality of probes in the initial subset, a specific subset of one or more probes in the initial subset wherein the test result or results from the one or more probes in the specific subset satisfy a predefined condition; 
analyzing a metadata of 
determining a subsequent subset of a plurality of probes in the population of probes in dependence on the at least one metadata characteristic identified from the analysis of the metadata of the at least one probe in the specific subset; and 
triggering the plurality of probes in the subsequent subset to provide a second-stage set of probe reports comprising test results indicating states of or states in respect of network elements associated with the plurality of probes in the subsequent subset.  

2. (Original) A method according to Claim 1 wherein the network elements include portions of the network.  

3. (Previously Presented) A method according to Claim 1 wherein the network elements include devices in the network.  

4. (Currently Amended) A method according to Claim 1 wherein the specific subset comprises one or more probes of the initial subset, the test result from each of the state in respect of the network element with which the probe is associated satisfies the predefined condition.  

5. (Previously Presented) A method according to Claim 1 wherein the specific subset comprises a plurality of probes of the initial subset.  

6. (Currently Amended) A method according to Claim 5 wherein the predefined condition is that the test results indicate a level of similarity between states of the network elements with which the plurality of probes of the initial subset are associated.  

7. (Previously Presented) A method according to Claim 1 wherein the predefined condition is a condition indicative of a predetermined state or performance level in respect of a network element.  

8. (Previously Presented) A method according to Claim 1 wherein the metadata received in respect of each probe in the initial subset comprises metadata in respect of each of a plurality of metadata characteristics.  

9. (Currently Amended) A method according to Claim 8 wherein determining [[a]] the subsequent subset of the population of probes comprises determining the subsequent subset in dependence on a plurality of metadata characteristics identified from the analysis of the metadata of the at least one probe in the specific subset.  

10. (Previously Presented) A method according to Claim 1 wherein the metadata received in respect of the probes in the initial subset comprises metadata in respect of one or more metadata characteristics selected from the following: 
one or more characteristics associated with one or more communications connections;
one or more characteristics associated with one or more probes; 
one or more characteristics associated with one or more communications devices; 
one or more characteristics associated with a network topology location of one or more probes and/or of one or more communications devices; 

one or more characteristics associated with one or more customers or customer accounts.  

11. (Previously Presented) A method according to Claim 1 wherein the test results received from the probes in the initial subset and/or from the one or more probes in the specific subset comprise data in respect of one or more test characteristics selected from the following: 
one or more characteristics associated with communication speed; 
one or more characteristics associated with communication delay and/or delay variation; 
one or more characteristics associated with communication volume; 
one or more characteristics associated with reliability;-4-EARDLEY ET AL.Atty Docket No.: RYM-0036-2623
Appl. No. 15/527,475one or more characteristics associated with data loss; 
one or more characteristics associated with a communications path used; 
one or more characteristics associated with communications quality; 
one or more characteristics associated with security; 
one or more characteristics associated with service usage.  

12. (Currently Amended) A method according to Claim 1 wherein the test results received from the plurality of probes in the initial subset and/or from the one or more probes in the specific subset are indicative of states of or states in respect of corresponding network elements.  

13. (Previously Presented) A method according to Claim 1 wherein the subsequent subset of the population of probes comprises probes which have the same or similar metadata characteristic as the one or more probes in the specific subset.  

14. (Previously Presented) A method according to Claim 1 wherein the subsequent subset of the population of probes comprises one or more probes which have the same or similar metadata characteristic as the one or more probes in the specific subset, and one or more probes which have the different metadata characteristic to the one or more probes in the specific subset.  

15. (Currently Amended) A probe controller to obtain diagnostic test results in respect of network elements in a network, the diagnostic test results being obtained from probes in a population of probes, each probe being associated with a network element, the probe controller comprising: 
an interface communicatively coupled to the probes and being adapted to receive a first- stage set of probe reports comprising, in respect of each of a plurality of probes in an initial-5-EARDLEY ET AL.Atty Docket No.: RYM-0036-2623Appl. No. 15/527,475 subset of the population of probes, a test result and metadata, each test result indicating a state of or state in respect of the network element associated with a probe; and 
a processor adapted to identify, in dependence on the test results received in respect of [[a]] the plurality of probes in the initial subset, a specific subset of one or more probes in the initial subset wherein the test result or results from the one or more probes in the specific subset satisfy a predefined condition, to analyze a metadata of at least one metadata characteristic identified from the analysis of the metadata of the one or more probes in the specific subset,
wherein the interface is further adapted to communicate with the plurality of probes in the subsequent subset of probes to trigger the plurality of probes in the subsequent subset to provide a second-stage set of probe reports comprising test results indicating states of or states in respect of network elements associated with the plurality of probes in the subsequent subset. 

16. (Previously Presented) A non-transitory computer-readable storage medium storing computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform the steps of a method as claimed in Claim 1.  

17. (Currently Amended) The method according to Claim 1 wherein the specific subset of the one or more probes is a partial subset of the initial subset, the test result from each of the one or more probes in the specific subset indicates that the state of or the state in respect of the network element with which the probe is associated satisfies the predefined condition.  

plurality of probes included in the subsequent subset is not included in the initial subset and not included in the specific subset.  

19. (Currently Amended) The probe controller according to Claim 15 wherein the specific subset of the one or more probes is a partial subset of the initial subset, the test result from each of the one or more probes in the specific subset indicates that the state of or the state in respect of the network element with which the probe is associated satisfies the predefined condition.  

20. (Currently Amended) The probe controller according to Claim 19 wherein at least one of the plurality of probes included in the subsequent subset is not included in the initial subset and not included in the specific subset.  

21. (Currently Amended) The method according to Claim 17 wherein satisfaction of the predefined condition indicates that the state of or the state in respect of the network element with which the probe is associated is faulty or abnormal.  

22. (Currently Amended) The probe controller according to Claim 19 wherein satisfaction of the predefined condition indicates that the state of or the state in respect of the network element with which the probe is associated is faulty or abnormal.  

23. (Previously Presented) The method according to Claim 1 further comprising: analyzing the second-stage set of probe reports to confirm a fault or abnormality in one or more of the network elements.  

24. (Previously Presented) The probe controller according to Claim 15, wherein the processor is further adapted to analyze the second-stage set of probe reports to confirm a fault or abnormality in one or more of the network elements.

Allowable Subject Matter
Claims 1-24 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and Amendments make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks in addition to the proposed amendments  as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445